



SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Second Amendment”) is executed and agreed to by and among Nine Energy Service,
LLC, a Delaware limited liability company (the “Company”), Nine Energy Service,
Inc., a Delaware corporation (“Parent”), and Edward Bruce Morgan (“Executive”),
effective as of May 29, 2020 (the “Amendment Effective Date”).
WHEREAS, the Company and Executive have heretofore entered into that certain
Amended and Restated Employment Agreement, effective as of November 20, 2018, as
amended by such First Amendment dated August 30, 2019 (together,
the “Employment Agreement”);
WHEREAS, pursuant to Section 9.11 of the Employment Agreement, the Company,
Parent and Executive enter into this Second Amendment in order to memorialize
the amendment to the Employment Agreement set forth herein; and
WHEREAS, the Company, Parent and Executive desire to amend the Employment
Agreement to reflect a change in Executive’s position with the Company and
Parent, as set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company, Parent and Executive hereby agree that
the Employment Agreement shall be amended as hereafter provided, effective as of
the Amendment Effective Date:
1.    Section 2.2 of the Employment Agreement shall be deleted and the following
shall be substituted therefor:
“2.2    Positions. From and after the Effective Date, the Company shall employ
Executive and Executive shall serve in the position of President, Wireline of
the Company and Parent or in such other position or positions as the Board or
the Company may designate from time to time, which may include providing
services to other members of the Company Group, as the Board or the Company may
reasonably assign from time to time.”
2.     Except as expressly modified by this Second Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified.
3.    By signing below, Executive acknowledges and agrees that Executive has
entered into this Second Amendment voluntarily and nothing in this Second
Amendment (including the change in Executive’s position with the Company and
Parent accomplished herein) shall constitute Good Reason (as defined in the
Employment Agreement) or otherwise give rise to any additional rights under the
Employment Agreement.
[Remainder of Page Intentionally Blank;
Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment as of the Amendment Effective Date.
            
 
 
NINE ENERGY SERVICE, LLC.
 
 
 
 
 
 
By:
/s/ Ann G. Fox
 
 
Name:
Ann G. Fox
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
NINE ENERGY SERVICE, INC.
 
 
 
 
 
 
By:
/s/ Ann G. Fox
 
Name:
Ann G. Fox
 
 
Title:
President and Chief Executive Officer
ACKNOWLEDGED AND ACCEPTED:
 
 
 
 
 
 
 
/s/ Edward Bruce Morgan
 
 
 
Edward Bruce Morgan
 
 
 
 
 
 
 
6/2/20
 
 
 
Date
 
 





SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT